___________

                                     No. 95-4261
                                     ___________

Virginia M. Binger,                      *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   District of Minnesota.
H.M.A. Investments, Inc., a              *
Delaware corporation; Howard M.          *         [UNPUBLISHED]
Appel,                                   *
                                         *
              Appellants.                *


                                     ___________

                      Submitted:     October 25, 1996

                            Filed:   October 30, 1996
                                     ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                     ___________

PER CURIAM.


     H.M.A. Investments, Inc., a Philadelphia investment banking and
consulting firm, and Howard M. Appel, its owner, appeal from the District
Court's1 grant of summary judgment to plaintiff Virginia M. Binger in her
diversity action seeking to enforce a promissory note.       Having reviewed the
record and the parties' briefs, we conclude the judgment of the District
Court was correct.    Accordingly, we affirm.       See 8th Cir. R. 47B.




     1
     The Honorable David S. Doty, United States District Judge for
the District of Minnesota.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.